Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 02/11/2020 has been received and considered. Claims 1-4 and 6-23 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. 	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claims 22, it recites the limitation “wherein the backpropagation of the loss value corresponds to the time-backwards simulation in which the excitation source for the time-backward simulation is based, at least in part, on the loss value.” which is indefinite and vague because there is no other alternative feature claimed for “at least in part” alternative limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-4 and 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20180045953 A1), in view of Baughman et al. (US 20190279094 A1) and further .
	As per Claim 1, 14 and 19, Fan et al. teaches a computer-implemented method/system/ non-transitory computer-readable storage medium for optimizing structural parameters of an electromagnetic device (Fig.2A, 17C, 38), the method comprising: 
performing a time-forward simulation of a field response in a simulated environment describing the electromagnetic device ([0084], “The forward eigenmode represents the target transmitted diffraction order in the forward simulations.”, [0270], “finite-different time-domain (FDTD)”, [0274] “the first is a forward simulation, in which an device and/or particular device component is illuminated by the input(s) that it is designed for,”, Fig. 38 “Forward & Inverse Simulation”),…; 
extracting decomposition components from the field response associated with a performance parameter of the electromagnetic device while performing the time-forward simulation ([0203] “Fourier harmonics (i.e., Rayleigh or planewave expansion). The electromagnetic fields inside the periodic metagrating (i.e., region II in FIG. 16A) are expanded into a set of N supermodes.”, [0274] “the first is a forward simulation, in which an device and/or particular device component is illuminated by the input(s) that it is designed for,”, Fig. 38 “New Device Layout”); 
…; 
backpropagating the … value from the time step using the decomposition components to determine an influence of changes in the structural parameters of the electromagnetic device on the loss value ([0084] “The backward eigenmode can be used for adjoint simulations.”, [0274] “the second is the adjoint simulation, in which the device and/or particular device component is 
generating a revised description of the electromagnetic device by updating the structural parameters to reduce the loss value (Fig. 38, [0268]-[0269], “Topology Optimization” and “Boundary Optimization”, “Final Device Layout” and “Fabricable Device Layout”). 	Fan et al. fails to teach explicitly wherein the simulated environment describes the electromagnetic device via a plurality of voxels, wherein each of the plurality of voxels is associated with a structural value to describe the structural parameters, a field value to describe the field response, and a source value to describe an excitation source, and wherein the field response is based, at least in part, on the structural parameters and the excitation source; computing a loss value based on a difference between the performance parameter at a time step of the time-forward simulation and a desired performance value; backpropagating the loss value…
However, Baughman et al. teaches computing a loss value based on a difference between the performance parameter at a time step of the time-forward simulation and a desired performance value ([0048], [0069], Fig.4); 
backpropagating the loss value… ([0048], [0069], Fig.4).
Further Hassan et al. teaches wherein the simulated environment describes the electromagnetic device via a plurality of voxels (Figure 1, “a pixel (2D) or voxel (3D) “image” of the design” on Page 1, “FDTD grids” on Page 4), wherein each of the plurality of voxels is associated with a structural value to describe the structural parameters (Figure 1 “the design Wout,wg” and “Wout,coax”), and a source value to describe an excitation source (Figure 1, “incoming energy, Win,wg”) and wherein the field response is based, at least in part, on the structural parameters and the excitation source (
    PNG
    media_image1.png
    144
    629
    media_image1.png
    Greyscale
on Page 2).
Fan et al., Baughman et al. and Sawada et al. are analogous art because they are all related to forward and backward propagation during simulation process.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Baughman et al. into Fan et al.’s invention to produce accurate results (Baughman et al.: [0001]). In particular, Baughman et al. teaches backpropagation a loss function which is the difference between a target output and an obtained output once the forward propagation is complete during simulation process to minimize the error rate until convergence ([0048], [0069], Fig.4). Further, Hassan et al. teaches topology optimization using a three-dimensional FDTD grids to provide easy to fabricate and excellent matching (Pg 1).

As per Claim 2, 15 and 20, Fan et al. teaches wherein the decomposition components are fourier components based on the field response describing the performance parameter at one or 
As per Claim 3, 16 and 20, Fan et al. teaches wherein the electromagnetic device operates at the one or more frequencies of interest ([0104], [0270]). 

As per Claim 4 and 17, Fan et al. teaches wherein the time-forward simulation occurs over a plurality of time steps ([0269], [0270] “finite-different time-domain (FDTD)”), including the time step  ([0270] “finite-different time-domain (FDTD)”), and wherein the field response at an arbitrary one of the plurality of time steps is linearly related with respect to a field value and a source value at an immediately prior time step included in the plurality of the time steps ([0079], Col. 28 left column lines 44-47. [0270] “finite-different time-domain (FDTD)”). 

As per Claim 6, Fan et al. teaches … updating the field value over a plurality of time steps …to perform the time-forward simulation, wherein the plurality of time steps includes the time step ([0084], “The forward eigenmode represents the target transmitted diffraction order in the forward simulations.”, [0270], “finite-different time-domain (FDTD))”.
Fan et al. fails to teach explicitly incrementally… for each of the plurality of voxels.
Hassan et al. teaches incrementally… for each of the plurality of voxels (“the field values at each point of the computational grid. ……information how a change of each pixel individually…” On page 2, Figure 2 “some snapshots that illustrate the development of the design”). 


Hassan et al. teaches for each of the plurality of voxels at each of the plurality of time steps (“the field values at each point of the computational grid.” On page 2, Figure 2 “some snapshots that illustrate the development of the design”). 

As per Claim 8, Fan et al. teaches wherein the backpropagation … corresponds to a time-backwards simulation in which the excitation source of the time-backwards simulation …([0084], [0270], “finite-different time-domain (FDTD)”, [0274], Fig. 38).
Fan et al. fails to teach explicitly wherein the backpropagation of the loss value  … is based on the loss value. 
However, Baughman et al. teaches wherein the backpropagation of the loss value  … is based on the loss value ([0048], [0069], Fig.4).

As per Claim 9, Fan et al. fails to teach explicitly further comprising: incrementally updating a change in the field response over the plurality of time steps for each of the plurality of 
Hassan et al. teaches incrementally updating a change in the field response over the plurality of time steps for each of the plurality of voxels backwards in time to perform the time-backward simulation (“the field values at each point of the computational grid. ……information how a change of each pixel individually…” On page 2, “The objective function gradient is computed using the solution to an adjoint-field problem, which is also a FDTD discretization of Maxwell’s equations, but is fed with a time reversed version of the observed signal at the coaxial cable32. For any number of design variables, the gradient of the objective function can be computed with only two FDTD simulations, one to the original-field problem and one to the adjoint-field problem.” On Page 4 “The algorithm converged after 226 iterations to the design given in the last snapshot in Fig. 2. (Note that at each iteration, the FDTD code is called, on average, 3 times for computing the objective function, the gradient, and finding suitable updates).” On Page 4, “some snapshots that illustrate the development of the design”), wherein the change in the field response is based on the loss value (“imposed ohmic losses, through a so-called design filter” on Page 2, “we use a filtering approach” on Page 4: During Topology optimization, ohmic losses imposed using time domain method, i. e. FDTD method).

As per Claim 10 and 23, Fan et al. teaches further comprising: 
iteratively performing cycles, each cycle including successively performing the time-forward simulation ([0006], [0270] “finite-different time-domain (FDTD)”), performing the backpropagation …, and optimizing the structural parameters to reduce the loss value, wherein the cycles iteratively reduce the loss value until the loss value converges such that the difference 
Fan et al. fails to teach explicitly performing the backpropagation of the loss value.
However, Baughman et al. teaches performing the backpropagation of the loss value ([0048], [0069], Fig.4).

As per Claim 11, Fan et al. teaches wherein a gradient descent algorithm is utilized for the iterative reduction of the loss value ([0219], [0275], Fig. 38). 
As per Claim 12, Fan et al. teaches further comprising: 
determining, after each of the cycles, whether the optimized structural parameters are within pre-determined fabrication constraints (Fig. 38). 
As per Claim 13, Fan et al. teaches wherein the electromagnetic device is an optical waveguide ([0077], [0299]), and wherein the structural parameters are associated with geometric boundaries of the electromagnetic device based on material properties of the simulated environment (Fig. 38), and wherein the material properties include relative permittivity ([0084]).

As per Claim 18, Fan et al. teaches further comprising: a display adapted to show the simulated environment describing the physical device; and an input device adapted to receive an input describing the simulated environment, wherein the controller is further coupled to the display and the input device ([0294], [0303], [0310]).


Fan et al. fails to teach explicitly incrementally… for each of the plurality of voxels….
Hassan et al. teaches incrementally… for each of the plurality of voxels (“the field values at each point of the computational grid. ……information how a change of each pixel individually…” On page 2, Figure 2 “some snapshots that illustrate the development of the design”). 

As per Claim 22, Fan et al. teaches … updating the field value over a plurality of time steps …to perform the time-forward simulation, wherein the plurality of time steps includes the time step ([0084], “The forward eigenmode represents the target transmitted diffraction order in the forward simulations.”, [0270], “finite-different time-domain (FDTD));
…wherein the backpropagation … corresponds to a time-backwards simulation in which the excitation source of the time-backwards simulation …([0084], [0270], “finite-different time-domain (FDTD)”, [0274], Fig. 38)
Fan et al.  fails to teach explicitly further operations comprising: incrementally … for each of the plurality of voxels …; and incrementally updating a change in the field response over the plurality of time steps for each of the plurality of voxels backwards in time to perform a time-backward simulation, wherein the change in the field response is based on the loss value, and wherein the backpropagation of the loss value … is based, at least in part, on the loss value.

Further Hassan et al. teaches incrementally … for each of the plurality of voxels … (“the field values at each point of the computational grid. ……information how a change of each pixel individually…”, For any number of design variables, the gradient of the objective function can be computed with only two FDTD simulations, one to the original-field problem and one to the adjoint-field problem.” On Page 4 “The algorithm converged after 226 iterations to the design given in the last snapshot in Fig. 2. (Note that at each iteration, the FDTD code is called, on average, 3 times for computing the objective function, the gradient, and finding suitable updates).” On Page 4, Figure 2 “some snapshots that illustrate the development of the design”); and 
incrementally updating a change in the field response over the plurality of time steps for each of the plurality of voxels backwards in time to perform a time-backward simulation  (“the field values at each point of the computational grid. ……information how a change of each pixel individually…” On page 2, “The objective function gradient is computed using the solution to an adjoint-field problem, which is also a FDTD discretization of Maxwell’s equations, but is fed with a time reversed version of the observed signal at the coaxial cable32. For any number of design variables, the gradient of the objective function can be computed with only two FDTD simulations, one to the original-field problem and one to the adjoint-field problem.” On Page 4 “The algorithm converged after 226 iterations to the design given in the last snapshot in Fig. 2. (Note that at each iteration, the FDTD code is called, on average, 3 times for computing the objective function, the gradient, and finding suitable updates).” On Page 4, Figure 2 “some snapshots that illustrate the development of the design”), wherein the change in the field .

Response to Arguments
4. 	Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
As per Claim 1, 6-9, 14, 19, and 22, Indication of allowable subject matter has been withdrawn; and, upon further consideration, a new ground(s) of rejection is made in view of Hassan et al. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127